Citation Nr: 1734098	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a thoracic spine disorder.

2. Entitlement to service connection for a skin disorder of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1942 to November 1945 and December 1952 to September 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of a thoracic spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic bilateral stasis dermatitis of the lower extremities is as likely as not related to the Veteran's active service.    


CONCLUSION OF LAW

The criteria for service connection for chronic bilateral stasis dermatitis of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the full benefits sought on appeal, no further discussion of compliance with VA's duties to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A January 2010 VA examination diagnosed chronic bilateral peripheral edema and stasis dermatitis of the left lower leg.  Element (1) of Shedden has been met.

With respect to Shedden element (2), service treatment records reflect complaints of itchiness, rashes, and swelling in the lower extremities related to a left femur fracture from an in-service motor vehicle accident in July 1955.  The records also contain an undated diagnosis of eczema and complaints of left hip pain.  The Board finds these notations of in-service skin symptomology sufficient to satisfy Shedden element (2).

The evidence is at least in equipoise on the question of a nexus, or Shedden element (3).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The January 2010 VA examiner stated that the Veteran has had lower leg edema for many years, particularly to the left lower leg since military service, with notation in the service records.  The examiner opined that his stasis dermatitis is at least as likely as not a result of longstanding lower leg edema that initially began while in service.  

A subsequent March 2010 addendum opinion provided a somewhat contradictory opinion.  The examiner stated that stasis dermatitis is most likely caused by or a result of the Veteran's non-service-connected venous insufficiency, citing the record of hyperpigmentation of the bilateral lower extremities with symptoms of venous insufficiency. Edema was noted to be a symptom of venous insufficiency.  Further, in noting that the Veteran had an in-service history of left hip pain and bursitis, the examiner indicated that this underlying medical condition could contribute to the development of venous insufficiency.

In any event, the evidence is at least in equipoise as to whether the Veteran's bilateral stasis dermatitis is related to his active service.  Both VA examiners identified tenable (albeit indirect) links to the Veteran's service connected left femur fracture .  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for stasis dermatitis is warranted.


ORDER

Entitlement to service connection for chronic bilateral stasis dermatitis of the lower extremities is granted.


REMAND

The Veteran claims that he has a thoracic spine disorder secondary to his service-connected residuals of left femur fracture.  See February 2009 Statement in Support of Claim.  A May 2010 VA examination diagnosed lumbar spine lumbago, L4-L5 anterior subluxation.  The examiner concluded that lumbago is less likely as not caused by or a residual of the left femur fracture.  The examiner explained that the subluxation of the Veteran's spine was common and likely the result of osteoarthritis.  She then added that strain from favoring one leg for an extended period could push the vertebra out of alignment.  This statement directly contradicts the examiner's earlier negative opinion.  Moreover, it clearly raises the question of secondary service connection due to aggravation, which was not even addressed in the opinion.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

The May 2010 examination report is thereby deemed inadequate.  An addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a disability of the thoracolumbar spine (including but not limited to lumbar spine lumbago) that:

a. had its onset in service, 

b. was caused by his service-connected fracture of the left femur status post left total knee replacement, or

c. was aggravated by his service-connected fracture of the left femur status post left total knee replacement. 

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's report of symptom manifestation.  The examiner must also address the earlier statement that strain from favoring one leg for an extended period could push the vertebra out of alignment.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


